DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021, 07/02/2021, 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 17, the claim recites “interpolating a contamination in the projection data based on the scatter estimate”, rendering the claim indefinite insofar as it is not understood what is meant by “a contamination” or how it can be “interpolated”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-5, 7, 8, 10-14, 16, 18, 19, and 20 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-9, 11, 12, 18-21, and 23-25 of copending Application No. 16/694,145 (reference application, hereinafter “the ‘145 application”; see U.S. Patent Application Publication No. 2020/0170598 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘145 application as follows:
The limitations of Claims 1, 4, 12, and 20 of the present application are taught by Claims 1, 8, 19, and 25 of the ‘145 application;
The limitations of Claim 2 of the present application are taught by Claim 2 of the ‘145 application;
The limitations of Claim 3 of the present application are taught by Claim 9 of the ‘145 application;
The limitations of Claims 7, 10, and 18 of the present application are taught by Claims 1, 8, 20, and 25 of the ‘145 application;
The limitations of Claim 8 of the present application are taught by Claim 18 of the ‘145 application;
The limitations of Claims 11 and 19 of the present application are taught by Claims 11, 21, and 25 of the ‘145 application;
The limitations of Claims 13 and 14 of the present application are taught by Claims 23-25 of the ‘145 application; and,
The limitations of Claim 16 of the present application are taught by Claims 12, 19, and 25 of the ‘145 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-6, 8-16, 18, 19, and 20 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-16, 19, and 20 of copending Application No. 16/694,202 (reference application, hereinafter “the ‘202 application”; see U.S. Patent Application Publication No. 2020/0170600 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘202 application as follows:
The limitations of Claims 1, 12, and 20 of the present application are taught by Claims 1, 5, 10, 13, and 20 of the ‘202 application;
The limitations of Claim 4 of the present application are taught by Claims 6 and 13-16 of the ‘202 application;
The limitations of Claims 5 and 6 of the present application are taught by Claims 10 and 19 of the ‘202 application (for a helical scan);
The limitations of Claim 8 of the present application are taught by Claim 202 of the ‘202 application (in an IGRT sequence);
The limitations of Claims 9, 10, 15, 16, and 18 of the present application are taught by Claims 1-5, 10-12, and 20 of the ‘202 application;
The limitations of Claims 11 and 19 of the present application are taught by Claim 20 [esp. Lines 22-35] of the ‘202 application; and,
The limitations of Claims 13 and 14 of the present application are taught by Claim 20 of the ‘202 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 5, 8, 11-14, 19, and 20 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 13-15, and 20 of copending Application No. 16/694,230 (reference application, hereinafter “the ‘230 application”; see U.S. Patent Application Publication No. 2020/0170607 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘230 application as follows:
The limitations of Claims 1, 12, and 20 of the present application are taught by Claims 1, 2, and 20 of the ‘230 application;
The limitations of Claims 4 and 5 of the present application are taught by Claims 2, 5, 13, and 14, of the ‘230 application;
The limitations of Claim 8 of the present application are taught by Claim 20 [especially Lines 16-29] of the ‘230 application; and,
The limitations of Claims 11 and 19 of the present application are taught by Claim 20 [especially Lines 16-26] of the ‘230 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 8, 11-14, 19, and 20 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 of copending Application No. 16/694,218 (reference application, hereinafter “the ‘218 application”; see U.S. Patent Application Publication No. 2020/0170601 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘218 application as follows:
The limitations of Claims 1, 4, 8 (sequential for IGRT), 11-14, 19, and 20 of the present application are taught by Claim 20 of the ‘218 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 6, 8, 11-14, 19, and 20 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, 19 and 20 of copending Application No. 16/694,177 (reference application, hereinafter “the ‘177 application”; see U.S. Patent Application Publication No. 2020/0170596 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘177 application as follows:
The limitations of Claims 1, 8, 11, 12, 19, and 20 of the present application are taught by Claims 1, 12, and 20 of the ‘177 application;
The limitations of Claim 5 and 6 of the present application are taught by Claims 5 and 13 of the ‘177 application; and,
The limitations of Claims 13 and 14 of the present application are taught by Claims 1, 3-13, and 14-20 of the ‘177 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 8-20 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 11-13, 16, 19, and 20 of copending Application No. 16/694,210 (reference application, hereinafter “the ‘210 application”; see U.S. Patent Application Publication No. 2020/0170592 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘210 application as follows:
The limitations of Claims 1, 8, 11, 12, 19, and 20 of the present application are taught by Claims 1, 2, 6, 12, and 20 of the ‘210 application; and,
The limitations of Claims 9, 10, and 15-18 (as they are best understood with respect to Claim 17) of the present application are taught by Claims 2, 3, 8, 10-13, and 16-19 of the ‘210 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-6, 8, 11-14, and 19 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 12, 16, and 20 of copending Application No. 16/694,192 (reference application, hereinafter “the ‘192 application”; see U.S. Patent Application Publication No. 2020/0170591 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘192 application as follows:
The limitations of Claims 1, 8, 11, 12, 19, and 20 of the present application are taught by Claims 1, 4, 11, 16, 17, and 20 of the ‘192 application;
The limitations of Claims 4-6 of the present application are taught by Claims 5, 10, 11, 13, and 14 of the ‘192 application; and,
The limitations of Claims 13 and 14 of the present application are taught by Claims 3, 5, 16, 18, and 20 of the ‘192 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 8, 11-14, 19, and 20 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, and 20 of copending Application No. 16/694,190 (reference application, hereinafter “the ‘190 application”; see U.S. Patent Application No. 2020/0170585 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘190 application as follows:
The limitations of Claims 1, 4, 8, 11, 12, 19, and 20 of the present application are taught by Claims 1, 7, 8, and 20 of the ‘190 application; and,
The limitations of Claims 13 and 14 of the present application are taught by Claims 1, 9, and 20 of the ‘190 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 7, 9-14, and 19 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 19-21 of copending Application No. 16/694,148 (reference application, hereinafter “the ‘148 application”; see U.S. Patent Application No. 2020/0170590 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims of the present application are taught by the claims of the ‘148 application as follows:
The limitations of Claims 1, 4, 11, 12, 19, and 20 of the present application are taught by Claims1, 4, 6, 19, and 20 of the ‘148 application;
The limitations of Claim 2 of the present application are taught by Claims 2 and 3 of the ‘148 application;
The limitations of Claim 7 of the present application are taught by Claims 5 and 20 of the ‘148 application; and,
The limitations of Claims 13 and 14 of the present application are taught by Claim 21 of the ‘148 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Fahmian, et al. (US 2012/0207370 A1).
With respect to Claim 1, Fahmian teaches a radiotherapy delivery device (any of the embodiments throughout disclosure, see especially Paragraphs 3, 4, 77, 121, and 142), comprising:
a rotatable gantry system positioned at least partially around a patient support (Paragraphs 15, 80, 86, and 142);
a first radiation source coupled to the rotatable gantry system, the first radiation source configured for therapeutic radiation (Paragraphs 15, 77, and 142);
a second radiation source coupled to the rotatable gantry system, the second radiation source configured for imaging radiation, wherein the second radiation source comprises an energy level less than the first radiation source (Paragraphs 83, 86, and 142);
a radiation detector coupled to the rotatable gantry system and positioned to receive radiation from the second radiation source (Paragraphs 15, 86, and 142); and
a collimator assembly positioned relative to the second radiation source to selectively control a shape of a radiation beam emitted by the second radiation source to selectively expose the radiation detector to the radiation beam during a helical scan (Paragraphs 15, 24, 25, 38, 39, 67-70, 80, 81, 83, and 143).
With respect to Claim 2, Fahmian further teaches that the second radiation source comprises a kilovoltage (kV) radiation source (Paragraphs 83, 86, and 142).
With respect to Claim 3, Fahmian further teaches that the shape of the radiation beam can be a fan beam (Paragraph 92).
With respect to Claim 4, Fahmian further teaches that the collimator assembly is selectively controlled to adjust the radiation beam during the helical scan (Paragraph 83).
With respect to Claim 5, Fahmian further teaches that the patient support moves at a variable speed relative to the rotatable gantry system (Paragraph 82).
With respect to Claim 6, Fahmian further teaches that the rotatable gantry system rotates around the patient support at a variable rate (Paragraphs 81-83 and 86). 
With respect to Claim 7, Fahmian further teaches that the second radiation source operates simultaneously with the first radiation source (e.g., in the known Varian STX True Beam system, see Paragraph 142).
With respect to Claim 8, Fahmian further teaches that the second radiation source operates sequentially with the first radiation source (e.g., when the same source is operated in a different mode/at a different energy, see Paragraph 77).
With respect to Claim 9, Fahmian further teaches that an active area of the radiation detector comprises a penumbra region and a shadow region relative to the second radiation source (Paragraphs 7, 20, and 67-70).
With respect to Claim 10, Fahmian further teaches that an active area of the radiation detector acquires projection data from the second radiation source and scatter data from the first radiation source when the first radiation source and the second radiation source are operated simultaneously (Paragraphs 3, 8, 15, 19, 33, 65, and 69).
With respect to Claim 11, Fahmian further teaches a reconstruction processor, wherein the reconstruction processor generates patient images based on radiation received by the radiation detector (Paragraphs 15, 29, 44, 69, 87, and 142).
With respect to Claim 12, Fahmian teaches a method of acquiring projection data from a radiotherapy device (Paragraphs 3, 4, 77, 121, and 142) including a first radiation source configured for therapeutic radiation and a second radiation source configured for imaging radiation coupled to a rotatable gantry system (Paragraphs 15, 23, 77, 86, and 142), comprising:
controlling the second radiation source and a collimator assembly positioned relative to the second radiation source to provide a fan beam of radiation that exposes less than an active area of a radiation detector (Paragraphs 15, 24, 25, 38, 39, 67-70, 80, 81, 83, and 143); 
controlling the rotatable gantry system and a patient support to provide a helical scan of a patient on the patient support (Paragraphs 15, 82-86, and 142); and
providing imaging data from the active area of the radiation detector (Paragraphs 15, 29, 44, 69, 87, and 142).
With respect to Claims 13 and 14, Fahmian further teaches planning a therapeutic treatment based on the imaging data received by the radiation detector, wherein planning the therapeutic treatment comprises at least one of aligning the patient, calculating an imaging dose, calculating a treatment dose, confirming a prior imaging data, confirming a prior treatment plan, generating a modified treatment plan, or generating a new treatment plan (Paragraphs 4, 65, 77, 80-82, 121, 142, and 143).
With respect to Claim 15, Fahmian further teaches that radiation received by the radiation detector comprises projection data and penumbra data, and the method further comprises determining a scatter region based on the penumbra data (Paragraphs 7, 20, 29, 44, 67-70, 84-87, and notably Paragraphs 90 and 146).
With respect to Claim 16, Fahmian further teaches that radiation received by the radiation detector comprises projection data and scatter data, and the method further comprises determining a patient scatter estimate due to the second radiation source based on the scatter data (Paragraphs 7, 20, 29, 44, 67-70, 84-87, and notably Paragraphs 90 and 146).
With respect to Claim 18, Fahmian further teaches that the first radiation source and the second radiation source emit radiation simultaneously, and wherein radiation received by the radiation detector comprises projection data and scatter data, and the method further comprises determining a patient scatter estimate due to the first radiation source based on the scatter data (Paragraphs 7, 20, 29, 44, 67-70, 84-87, and notably Paragraphs 90 and 146).
With respect to Claim 19, Fahmian further teaches that generating patient images based on radiation received by the radiation detector from the second radiation source (Paragraphs 15, 29, 44, 69, 87, and 142).
With respect to Claim 20, Fahmian teaches a radiotherapy delivery device (Paragraphs 3, 4, 77, 121, and 142), comprising:
a rotatable gantry system positioned at least partially around a patient support (Paragraphs 15, 80, 86, and 142)
a first radiation source coupled to the rotatable gantry system, the first radiation source configured for therapeutic radiation (Paragraphs 15, 77, 142);
a second radiation source coupled to the rotatable gantry system, the second radiation source configured for imaging radiation, wherein the second radiation source comprises an energy level less than the first radiation source (Paragraphs 83, 86, and 142);
a radiation detector coupled to the rotatable gantry system and positioned to receive radiation from the second radiation source (Paragraphs 15, 86, 142);
a collimator assembly positioned relative to the second radiation source to selectively control a shape of a radiation beam emitted by the second radiation source to selectively expose the radiation detector to the radiation beam during a helical scan (Paragraphs 15, 24, 25, 38, 39, 67-70, 80, 81, 83, and 143); and,
a data processing system configured to receive imaging data from an active area of the radiation detector, and to reconstruct an image of a patient based on the imaging data during IGRT (Paragraphs 15, 29, 44, 69, 87, 121, and 142).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Gertner, et al. (US 2009/0161826 A1) and Lu, et al. (US 8,467,497 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        09/08/2021